DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 27-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2015.  In the reply dated September 8, 2015 Applicant elected Species A drawn to Figs. 1 and 2.  Claim 28 is drawn to the non-elected embodiment shown in Figure 3 (Species B).  The claim limitations are similar to those in previously withdrawn claim 6.  The Examiner notes claim 1 appears drawn to previously non-elected Species H shown in Fig. 12, the amendments to claim 1 including these limitations were included with the RCE filing on February 19, 2020.  Since this was previously examined by the prior Examiner further prosecution will be limited to this embodiment.  Claim 27 is also withdrawn as neither Figures 1, 2, nor 12 show a tube to assist positioning.  This is shown in non-elected Species C in Fig. 4.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third balloon must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 9, 24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark et al. (US Patent No. 6,638,246) in view of Orr (US 2011/0166516).
With regard to claim 1, Naimark teaches a system for delivering a therapeutic material to a target tissue of a patient, the system comprising: a first sheath including an outer surface, the outer surface configured to contact the target tissue within a pelvic region of the patient (Figs. 5a-b, sheath 52, outer surface not labeled; col. 6, lines 25-28 disclose sheath 52 
Naimark’s embodiment disclosed in Figs. 5a-5b, however, does not disclose that the sheath is a first balloon and that the expansion of the second balloon causes the plurality of microneedles to penetrate through the outer surface of the first balloon.  Naimark, however, discloses in col. 13, lines 53-60 that the balloon with the microneedles can be surrounded by a second balloon such that when the first balloon with the microneedles is inflated, the first balloon will expand and the microneedles will puncture the second/outer balloon's wall.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the embodiment in Figs. 5a-5b by replacing the sheath with an first/outer balloon that surrounds the second balloon with the microneedles, such that the microneedles on the second balloon will pierce the outer surface of the first balloon, as taught by a separate embodiment of Naimark (col. 13, lines 53-60), as Naimark discloses that changes and modifications may be made to the embodiments of the description and still be within the scope of the invention (Naimark: col. 15, lines 39-41).  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 

Naimark as modified above, however, does not disclose a main supply tube that extends into the second balloon, a first supply tube connected to the main supply tube inside of the second balloon and a second supply tube connected to the main supply tube inside of the second balloon, each of the first supply tube and the second supply tube being connected to at least one of the plurality of micro-needles.  Orr, however, discloses a similar balloon system having microneedles (Fig. 8 microneedles 280a-c), wherein the balloon has a main supply tube that extends into the second balloon (see Reference Figure 1 below); a first supply tube connected to the main supply tube inside of the second balloon and a second supply tube connected to the main supply tube inside of the second balloon, each of the first supply tube and the second supply tube being connected to at least one of the plurality of micro-needles (see Reference Figure 1 below, individual supply tubes connect to each of the microneedles and are connected to 


    PNG
    media_image1.png
    272
    706
    media_image1.png
    Greyscale

In reference to claim 8, Naimark in view of Orr as modified above disclose the first balloon comprises a material thickness and wherein one of the plurality of microneedles comprise a length that is greater than the material thickness of the first balloon (Naimark:  Fig. 5b discloses the needles are of a length greater than the thickness of the first balloon/sheath 52 and col. 6, lines 46-48 disclose the microneedles pierce the body lumen surface).

In reference to claim 24, Naimark in view of Orr as modified above disclose the device substantially as claimed except for at least one of the micro-needles including a layer of material that covers an opening of the microneedle, the layer of material being biodegradable.  Naimark, however, discloses that the micro-needles can have an aperture/opening that is covered/sealed with a quickly dissolving, bioabsorbable material (col. 12, lines 5-7).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Naimark's device such that at least one of the micro-needles included a layer of material that covers an opening of the micro-needle, as taught by Naimark, as Naimark discloses that this feature was known and in use at the time of the invention (Naimark: col. 12, lines 5-7).  Furthermore, Naimark discloses that changes and modifications may be made to the embodiments of the description and still be within the scope of the invention (Naimark: col. 15, lines 39-41).  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
With regard to claim 26, the third balloon is formed with 53 as its outer surface, 56 shows the interior chamber of the third balloon (Fig. 5A of Naimark).
 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark et al. (US Patent No. 6,638,246) and Orr (US 2011/0166516)  as applied to claim 1 above, and further in view of Edwards et al. (US 2003/0153905).
In reference to claim 7, Naimark in view of Orr as modified above discloses the device substantially as claimed including that the device can be used within a body lumen (abstract).  Naimark in view of Orr, however, does not disclose that the outer surface of the first expandable balloon is configured to contact with the tissue within the pelvic region of the patient, wherein the tissue within the pelvic region being at least one of an inner surface of a bladder wall, an inner surface of a vaginal wall, an inner surface of an anal canal, an inner surface of a rectum, an inner surface of an anus or an inner surface of a uterine wall.  Edwards, however, discloses a similar device Figs. 1-122 which includes as modified above discloses a first expandable balloon that has an outer surface configured to come in contact with an inner surface of the target tissue TI/hollow organ HO such as the stomach ([0249]).  Edwards further discloses in [0269] that different embodiments can be combined, and paragraph [0151] discloses that the balloon can be matched to conform to a hollow organ HO such as the uterus, for example.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Naimark in view of Orr’s first expandable balloon’s outer surface such that it is configured to come into contact with the uterus, as taught by Edwards, as this would allow the device to be used for treating other body lumens (because the uterus is fluidly connected to other anatomical parts, it is a body lumen), such as the uterus [0151].

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark et al. (US Patent No. 6,638,246) and Orr (US 2011/0166516)  as applied to claim 1 above, and further in view of Reed et al. (US Patent No. 5,312,456).
In reference to claim 23, Naimark in view of Orr as modified above disclose the device substantially as claimed except for each of the plurality of micro-needles comprising a textured outer surface.  Reed, however, discloses a similar system for delivering a therapeutic material to a target tissue of a patient (Figs. 1-15) wherein the microneedles include outer surfaces with barbs/hooks (Fig. 13, microneedles 72 include barbed/hooked ends), wherein these barbs/hooks produce a textured outer surface.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the plurality of micro-needles of Naimark in view of Orr’s microneedles such that each microneedle had a textured outer surface, as taught by Reed, as Reed discloses that the textured surface of the microneedles (hollow piercing barbs 72) allow the drug delivery device to be attached to the organ while a drug is being delivered (col. 5, lines 8-10).  Additionally, Reed discloses that an embodiment of microneedles having the textured outer surface can be used in conjunction with a balloon (col. 4, lines 54-68).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark et al. (US Patent No. 6,638,246) and Orr (US 2011/0166516) as applied to claim 1 above, and further in view of Santini, Jr. et al. (US 2002/0173745).
In reference to claim 25, Naimark in view of Orr as modified above disclose the device substantially as claimed including that the micro-needles can have an aperture/opening that is covered/sealed with a quickly dissolving, bioabsorbable material (col. 12, lines 5-7).  Naimark in view of Orr, however, do not disclose at least one of the micro-needles including a plurality of 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783